Name: Commission Regulation (EC) No 917/94 of 26 April 1994 amending Regulations (EEC) No 1192/93, (EEC) No 1194/93, (EEC) No 1196/93, (EEC) No 1513/93, (EEC) No 1514/93, and (EC) No 550/94 opening standing invitations to tender for the export of barley held by the intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 106/4 Official Journal of the European Communities 27. 4. 94 COMMISSION REGULATION (EC) No 917/94 of 26 April 1994 amending Regulations (EEC) No 1192/93, (EEC) No 1194/93, (EEC) No 1196/93, (EEC) No 1513/93, (EEC) No 1514/93, and (EC) No 550/94 opening standing invitations to tender for the export of barley held by the intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION Having regard to the Treaty establishing the European Community, Article 1 Article 3 of Regulations (EEC) No 1192/93, (EEC) No 1194/93, (EEC) No 1196/93, (EEC) No 1513/93, (EEC) No 1514/93 and (EC) No 550/94 is hereby replaced by the following : !Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 2131 /93 until 30 June 1994. Tenders submitted in response to this invitation to tender may not be accompanied by applications for export certificates under Article 44 of Commission Regulation (EEC) No 3719/88 Q. Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992, on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies ; Whereas it is available to limit the period of validity of export licences issued from the entry into force of this Regulation in connection with the invitations to tender opened by Commission Regulations (EEC) No 1192/93 (% (EEC) No 1194/93 0, (EEC) No 1196/93 0, all as last amended by Regulation (EC) No 624/94 (8), (EEC) No 1513/93 (9), as last amended by Regulation (EC) No 626/94 (10), (EEC) No 1514/93 (u), as last amended by Regulation (EC) No 624/94 and (EC) No 550/94 (12). Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, 0 OJ No L 331 , 2. 12. 1988, p. 1 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 April 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. (3) OJ No L 191 , 31 . 7. 1993, p. 76. O OJ No L 21 , 26. 1 . 1994, p. 1 . O OJ No L 122, 18. 5. 1993, p. 5. (Ã  OJ No L 122, 18. 5. 1993, p. 11 . O OJ No L 122, 18. 5. 1993, p. 17. (8) OJ No L 78, 22. 3 . 1994, p. 9. O OJ No L 150, 22. 6. 1993, p. 15. H OJ No L 78, 22. 3 . 1994, p . 12. (") OJ No L 150, 22. 6. 1993, p. 18 . (12) OJ No L 69, 12. 3 . 1994, p. 7.